DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0341992) [“Zhou”] in view of Cheng et al. (US 2019/0379506) [“Cheng”; .
Regarding claim 1, Zhou teaches a method comprising: 
receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of a cell [Zhou ¶ 0111: BS sends configuration signaling to UE], wherein the configuration parameters indicate: 
a first reference signal set for a first type of beam switching; and a second reference signal set for a second type of beam switching [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets, wherein each of the one or more RS resource sets is associated with a first or second type of beam refinement procedure]; 
transmitting a beam switching type indication indicating one of: the first type of beam switching; or the second type of beam switching [Zhou ¶ 0115: UE signals, and BS receives, fixed beam switch latencies associated with a first beam refinement and second refinement, i.e. intra-antenna module switching and inter-antenna module switching (here, the latency associated with a type of beam switch is analogous to a beam type switching indication)]; 
receiving a command confirming the beam switching type indication [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure, the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)]; 
[Zhou ¶ 0121: UE may determine, at 1308, to monitor at the preferred latency based on the indication from the BS; ¶ 0110: UE receives DCI triggering RS transmissions using a RS resource set associated with the second type of beam refinement procedure.  At 1308, the UE determines to monitor the RS transmissions at the first or second latency, with respect to the DCI (i.e. RS is monitored based on received DCI which acknowledges the selected latency/corresponding RS)].
However, Zhou does not explicitly disclose determining a spatial domain transmission filter based on at least one reference signal of the selected reference signal set.
However, in a similar field of endeavor, Cheng teaches determining a spatial domain transmission filter based on at least one reference signal of the selected reference signal set [Cheng ¶ 0061: UE may evaluate the UL beam quality and select the spatial domain filter(s) for PUCCH transmission based on the most recent qualified RS(s), e.g., based on the most recent measurement result].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of utilizing reference signal measurements to determine a spatial domain transmission filter as taught by Cheng.  The motivation to do so would be to increase the data throughput, the beamforming gain, and the coverage in MIMO communication systems [Cheng ¶ 0003].

However, in a similar field of endeavor, Park teaches transmitting an uplink transport block based on the spatial domain transmission filter [Park ¶ 0358: wireless device may employ at least one of the one or more beams (here a beam is analogous to a spatial domain filter) to transmit transport blocks].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of using a spatial domain transmission filter/beam to send uplink transport blocks as taught by Park.  The motivation to do so would be to improve uplink communications [Park ¶ 0305].
Regarding claim 2, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the first reference signal set comprises a first plurality of reference signals [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets (here set of RS implies a plurality of RS)].
Regarding claim 3, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the second reference signal set comprises a second plurality of reference signals [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets (here set of RS implies a plurality of RS)].
Regarding claim 5, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the second type of beam switching comprises the wireless device determining an uplink spatial domain transmission filter based on the second reference [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets, wherein each of the one or more RS resource sets is associated with a first or second type of beam refinement procedure; UE receives DCI triggering RS transmissions using a RS resource set associated with the second type of beam refinement procedure; At 1308, the UE determines to monitor the RS transmissions at the first or second latency, with respect to the DCI].
Regarding claim 6, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the transmitting the beam switching type indication comprises transmitting the beam switching type indication via at least one of: a medium access control control element; a physical uplink control channel; and a radio resource control message [Zhou ¶ 0120: UE can autonomously report the preferred latency (i.e. beam switching type indication) in an uplink signal, such as in the periodic PUCCH, semi-persistent PUCCH, aperiodic PUCCH, and/or aperiodic PUSCH].
Regarding claim 7, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the receiving the command confirming the beam switching type indication comprises receiving a confirmation indication in response to transmitting the beam switching type indication [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command) in response to receiving latencies from UE (see ¶ 0115)].
Regarding claim 8, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the receiving the command confirming the beam switching type indication comprises receiving the command via at least one of: a medium access control control element; a physical downlink control channel; and a radio resource [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command) in a DCI (i.e. downlink control channel)].
Regarding claim 9, Zhou in view of Cheng in view of Park teaches the method of claim 1, wherein the command indicates the selected reference signal set [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure (i.e. DCI contains RS set) and the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)].
Regarding claim 10, Zhou in view of Cheng in view of Park teaches the method of claim 1, however, Zhou does not explicitly disclose wherein the determining the spatial domain transmission filter based on at least one reference signal of the selected reference signal set comprises determining an uplink beam associated with the spatial domain transmission filter based on the at least one reference signal.
However, Cheng teaches wherein the determining the spatial domain transmission filter based on at least one reference signal of the selected reference signal set comprises determining an uplink beam associated with the spatial domain transmission filter based on the at least one reference signal [Cheng ¶ 0061: UE may evaluate the UL beam quality and select the spatial domain filter(s) for PUCCH transmission based on the most recent qualified RS(s), e.g., based on the most recent measurement result].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 11, Zhou teaches a wireless device comprising: 
one or more processors; memory storing instructions that, when executed by the one or more processors [Zhou ¶ 0081: controllers/processors 440/480 may direct the operation at the BS 110 and the UE 120, respectively and utilize memory 442/482 to store code for execution by processors], cause the wireless device to: 
receive, from a base station, one or more messages comprising configuration parameters of a cell [Zhou ¶ 0111: BS sends configuration signaling to UE], wherein the configuration parameters indicate: 
a first reference signal set for a first type of beam switching; and a second reference signal set for a second type of beam switching [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets, wherein each of the one or more RS resource sets is associated with a first or second type of beam refinement procedure]; 
transmit a beam switching type indication indicating one of the first type of beam switching or the second type of beam switching [Zhou ¶ 0115: UE signals, and BS receives, fixed beam switch latencies associated with a first beam refinement and second refinement, i.e. intra-antenna module switching and inter-antenna module switching (here, the latency associated with a type of beam switch is analogous to a beam type switching indication)]; 
receive a command confirming the beam switching type indication [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure, the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)]; 
select, as a selected reference signal set based on the command, one of: the first reference signal set; and the second reference signal set [Zhou ¶ 0121: UE may determine, at 1308, to monitor at the preferred latency based on the indication from the BS; ¶ 0110: UE receives DCI triggering RS transmissions using a RS resource set associated with the second type of beam refinement procedure.  At 1308, the UE determines to monitor the RS transmissions at the first or second latency, with respect to the DCI (i.e. RS is monitored based on received DCI which acknowledges the selected latency/corresponding RS)]. 
However, Zhou does not explicitly disclose determine a spatial domain transmission filter based on at least one reference signal of the selected reference signal set.
However, in a similar field of endeavor, Cheng teaches determine a spatial domain transmission filter based on at least one reference signal of the selected reference signal set [Cheng ¶ 0061: UE may evaluate the UL beam quality and select the spatial domain filter(s) for PUCCH transmission based on the most recent qualified RS(s), e.g., based on the most recent measurement result].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of utilizing reference signal measurements to determine a spatial domain transmission filter as taught by Cheng.  The motivation to do so would be to increase the data throughput, the beamforming gain, and the coverage in MIMO communication systems [Cheng ¶ 0003]. 
However, Zhou in view of Cheng does not explicitly disclose transmit an uplink transport block based on the spatial domain transmission filter.
However, in a similar field of endeavor, Park teaches transmit an uplink transport block based on the spatial domain transmission filter [Park ¶ 0358: wireless device may employ at least one of the one or more beams (here a beam is analogous to a spatial domain filter) to transmit transport blocks].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of using a spatial domain transmission filter/beam to send uplink transport blocks as taught by Park.  The motivation to do so would be to improve uplink communications [Park ¶ 0305].
Regarding claim 12, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the first reference signal set comprises a first plurality of reference signals [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets (here set of RS implies a plurality of RS)].
Regarding claim 13, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the second reference signal set comprises a second plurality of reference signals [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets (here set of RS implies a plurality of RS)].
Regarding claim 15, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the second type of beam switching comprises the instructions, when executed by the one or more processors, to the wireless device to determine an uplink spatial domain transmission filter based on the second reference signal set [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets, wherein each of the one or more RS resource sets is associated with a first or second type of beam refinement procedure; UE receives DCI triggering RS transmissions using a RS resource set associated with the second type of beam refinement procedure; At 1308, the UE determines to monitor the RS transmissions at the first or second latency, with respect to the DCI].
Regarding claim 16, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit the beam switching type indication via at least one of: a medium access control control element; a physical uplink control channel; and a radio resource control message [Zhou ¶ 0120: UE can autonomously report the preferred latency (i.e. beam switching type indication) in an uplink signal, such as in the periodic PUCCH, semi-persistent PUCCH, aperiodic PUCCH, and/or aperiodic PUSCH].
Regarding claim 17, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the command indicating a confirmation indication in responding to transmitting the beam switching type indication [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command) in response to receiving latencies from UE (see ¶ 0115)].
Regarding claim 18, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the command via at least one of: a medium access control control element; a physical downlink control channel; and a radio resource control message [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command) in a DCI (i.e. downlink control channel)].
Regarding claim 19, Zhou in view of Cheng in view of Park teaches the wireless device of claim 11, wherein the command indicates the reference signal set from the first reference signal set and the second reference signal set [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure (i.e. DCI contains RS set) and the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)].
Regarding claim 20, Zhou teaches a system comprising: 
a base station comprising: one or more second processors; memory storing second instructions [Zhou ¶ 0081: controllers/processors 440/480 may direct the operation at the BS 110 and the UE 120, respectively and utilize memory 442/482 to store code for execution by processors] that, when executed by the one or more second processors, cause the base station to: 
transmit one or more messages comprising configuration parameters of a cell [Zhou ¶ 0111: BS sends configuration signaling to UE], wherein the configuration parameters indicate: 
a first reference signal set for a first type of beam switching; and a second reference signal set for a second type of beam switching [Zhou ¶ 0110: the signaling configuring the UE with one or more RS resource sets, wherein each of the one or more RS resource sets is associated with a first or second type of beam refinement procedure]; 
receive a beam switching type indication indicating one of: the first type of beam switching; or the second type of beam switching [Zhou ¶ 0115: UE signals, and BS receives, fixed beam switch latencies associated with a first beam refinement and second refinement, i.e. intra-antenna module switching and inter-antenna module switching (here, the latency associated with a type of beam switch is analogous to a beam type switching indication)]; 
transmit a command confirming the beam switching type indication [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure, the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)]; 
a wireless device comprising: one or more processors; memory storing instructions [Zhou ¶ 0081: controllers/processors 440/480 may direct the operation at the BS 110 and the UE 120, respectively and utilize memory 442/482 to store code for execution by processors] that, when executed by the one or more processors, cause the wireless device to: 
receive the one or more messages [Zhou ¶ 0111: BS sends configuration signaling to UE]; 
transmit the beam switching type indication [Zhou ¶ 0115: UE signals, and BS receives, fixed beam switch latencies associated with a first beam refinement and second refinement, i.e. intra-antenna module switching and inter-antenna module switching (here, the latency associated with a type of beam switch is analogous to a beam type switching indication)]; 
receive the command [Zhou ¶ 0117: BS dynamically indicates to the UE which latency is selected/used (i.e. confirming command)  For example, the BS may indicate in DCI triggering the RS resource set for a beam refinement procedure, the selected latency the BS will use for the RS transmissions (e.g., the latency of the RS transmission with respect to the triggering DCI)]; 
select a reference signal set based on the command, wherein the reference signal set is one of the first reference signal set and the second reference signal set [Zhou ¶ 0121: UE may determine, at 1308, to monitor at the preferred latency based on the indication from the BS; ¶ 0110: UE receives DCI triggering RS transmissions using a RS resource set associated with the second type of beam refinement procedure.  At 1308, the UE determines to monitor the RS transmissions at the first or second latency, with respect to the DCI (i.e. RS is monitored based on received DCI which acknowledges the selected latency/corresponding RS)]. 
However, Zhou does not explicitly disclose determine a spatial domain transmission filter based on at least one reference signal of the selected reference signal set.
However, in a similar field of endeavor, Cheng teaches determine a spatial domain transmission filter based on at least one reference signal of the selected reference signal set [Cheng ¶ 0061: UE may evaluate the UL beam quality and select the spatial domain filter(s) for PUCCH transmission based on the most recent qualified RS(s), e.g., based on the most recent measurement result].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of utilizing reference signal measurements to determine a spatial domain transmission filter as taught by Cheng.  The motivation to do so would be to increase the data throughput, the beamforming gain, and the coverage in MIMO communication systems [Cheng ¶ 0003]. 
However, Zhou in view of Cheng does not explicitly disclose transmit an uplink transport block based on the spatial domain transmission filter.
However, in a similar field of endeavor, Park teaches transmit an uplink transport block based on the spatial domain transmission filter [Park ¶ 0358: wireless device may employ at least one of the one or more beams (here a beam is analogous to a spatial domain filter) to transmit transport blocks].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing multiple reference sets and selecting which reference signal set to use based on a beam switching indicator as taught by Zhou with the method of using a spatial domain transmission filter/beam to send uplink transport blocks as taught by Park.  The motivation to do so would be to improve uplink communications [Park ¶ 0305].

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474